DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The implied information disclosure statement listed in the Specification fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figures 2B and 2D, reference number 219 is shown, but fails to be mentioned din the Specification.
In Figures 2F and 2H, reference number 208 is shown, but fails to be mentioned in the Specification.
In Figures 4B and 4E, reference numbers 220B and 220N are shown, but fail to be mentioned in the Specification.
In Figure 5C, reference number S4D is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “137” has been used to designate two separate elements in Figures 2E and 2G.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate two separate elements in Figures 2F and 2H.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Examiner believes, in Figures 2E and 2G, reference number 120 should instead be 133, as mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification

The disclosure is objected to because of the following informalities:
Throughout the Specification there are inconsistences with regards to the reference numbers and characters. For example, the inconsistency with capital or lower case indications (i.e. 202a and 202A) and the inconsistency with the spacing and use of “-“ between characters (i.e. 218-B and 218B). These occur throughout the Specification and with multiple reference numbers. 
Appropriate correction is required to provide consistency.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the Examiner would like to point out the multiple limitations reciting a “whereby” statement (see claims 1, 5, 6, 11, 14 and 18). It has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Similarly, many claims recite functional limitations (i.e. “can function”, “will provide”, “will produce”, “to produce”, “can change”, “that functions”, etc.). The functional recitations have not been given patentable weight because they are narrative in form, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Second, the claimed recitation of “means” in claims 1, 4, 6, 9, 10, 12-14, 16 and 17 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in some instances the term “means” is modified by a word, which is ambiguous regarding whether it conveys structure or function, and others, the claim limitation uses the word “means” coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Next, Several instances of indefiniteness will be discussed:
The Examiner is requesting clarification and possibly an amendment to clarify the language of claim 1 that recites “having two or more low impedance electromagnetic transducers, each of which can function either as a pickup transducer… or as a sustainer driver transducer”. Referencing the Specification and further independent claims, it appears that the Applicant intends that all the transducers can be both a pickup and a driver, dependent upon the connection. As currently clamed, it is unclear if all the transducers have the capability to be both a pickup and driver, or if each transducer is either a pickup or a driver. Please clarify. 
In line 6 of claim 1, please clarify what is intended by “one said transducer” (i.e. one said two or more low impedance electromagnetic transducers, one said pickup transducer, or one said sustainer driver transducer?). The mere term “transducer” has not previously been recited.
Similarly, line 7, please clarify which transducer is intended by “another transducer”; line 8, clarify that “said transducers” is intended as said electromagnetic transducers; and line 9, please clarify the intention of “said multiple transducers”, given there is no previous mention of multiple transducers, only two or more low impedance electromagnetic transducers. 
In claim 3, line 1, please clarify which transducer is intended by “said transducer” (i.e. electromagnetic, pickup, driver, etc.). If intended to be an electromagnetic transducer, then there is further indefiniteness given there is no previous recitation of a single electromagnetic transducer, only two or more. Similarly, please clarify the intention of “a second said transducer” recited in line 2.
Further, claim 3 recites the limitations "the bilateral design" and “the rail-type design” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of a bilateral or rail-type design.
 As for claim 4, it is unclear from the claim language how the “adjustable pickup sound selector apparatus means” differs from the “transducer selector means” recited in preceding claim1. Please clarify.
Further in claim 4, there is insufficient antecedent basis for the limitation “said multiple selected pickup resonance frequencies and bandwidths” in the claim, given there is no previous mention of multiple selected pickup resonance frequencies and bandwidths; and it is further unclear how produced “multiple pickup resonance frequencies and bandwidths” can exceed “two said multiple selected pickup resonance frequencies and bandwidths”. If the selected resonance frequencies and bandwidths are intended to be the produced resonance frequencies and bandwidths, then further 
In terms of claim 6, please clarify if the “low impedance transducers” recited in line 2 differ or are the same as the “said transducers” recited in line 2, and the “low-impedance electromagnetic transducers” recited in line 6.
Further in claim 6, please clarify if the selector means recited in section f is the same or different from the “said selector” in section h.
Still further, there is insufficient antecedent basis for the limitation “said neck transducer” in the section j, given there is no previous mention of specified singular neck transducer in the claim, only a mention that a transducer disposed near the instrument neck is called a neck transducer. 
A similar issue arises with the recitation of “said bridge transducer” further in section j. 
Lastly in claim 6, the ending “whereby” paragraph is narrative and functional in scope, and fails to claim relevant patentable structure; and it is unclear what the Applicant deems as “said multiple transducers” since there is no previous mention of multiple transducers.
In claim 9, given there is no previous recitation of a singular transducer defined as selected it is unclear what the Applicant intends by “said transducer selected by said selector means”. Please clarify.
Further, claim 9 recites the limitations "the bilateral design" and “the rail-type design” in lines 2-3.  There is insufficient antecedent basis for these limitations in the 
As for claim 10, similar issue arise as discussed in claim 4; for example, how the adjustable pickup sound selector apparatus means differs from the selector means, and the recitation of “two said multiple selected pickup resonance frequencies and bandwidths.
Still further, please clarify what the Applicant intends from the limitations of claim 12. According to the Specification it appears that transducers are disconnected from the input to the amplifier but not from the switch or selector. 
In claim 13, lines 5-6, please clarify what I meant by “is placed in a position so select a desired said transducer”, and which transducer is intend by “said transducer”.
In terms of claim 14, please clarify the difference between “low impedance transducers, hereinafter referred to as transducers” (lines 3-4) and “two or more low impedance electromagnetic transducers, hereinafter referred to as transducers” (section b).
In section f, section g, and I, of claim 14, there is insufficient antecedent basis for the limitations “said pickup selector”, “said pickup selector switch”, and “said transducer selector means” in the claim, given there is no previous mention of such elements.
Also in section g, there is insufficient antecedent basis for the limitation “said sustainer on-off switch”.
Section h of claim 14 is indefinite given it recites that the driver selector means “selects the transducer that function as a sustainer driver transducer”; however no transducer was previously defined as functioning as a sustainer driver transducer.
In section I, please clarify what transducer is intended by “said transducer”.
In section j, there is insufficient antecedent basis for the limitation “said multiple transducers”.
Section j is also narrative and functional in scope, and fails to define patentable structure.
As for claim 16, lines 1 and 3, it is unclear which selector means or selector recited in preceding claim 14 is intended by “said selector means”.
Further in claim 16, line 3, please clarify “selected simultaneously selected by”.
Still further, claim 16 recites the limitations "the bilateral design" and “the rail-type design” in lines 2-4.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of a bilateral or rail-type design in preceding claim 14.
As for claim 17, please refer to the discussion above of claims 4 and 10.
The remaining claims not specifically addressed, depend from and therefore include the rejected limitations discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Hoover (6,034,316), the Applicant’s own patent.
In terms of claim 1, the patent to Hoover acknowledges that is known in the prior art to have a sustainer device having two or more electromagnetic transducers which can act as either a  pickup or a driver (see column 13, line 63 – column 14, line 20), wherein the pickup (510) is connected to the input of a pickup amplifier (U568) (see Figure 5f) and the driver (556) is connected to the output of a sustainer amplifier (U570) (see column 13, line 63 – column 14, line 20), wherein the output of said pickup amplifier (U568) connects to the input of said sustainer amplifier, and also to the output od said instrument (see Figure 5f, column1 3, line 52 – column 14, line 20, column 14, lines 29-32 and 40-45, and column 14, line 65 – column 15, line 4).
As for claim 2, Hoover teaches the sustainer powered by a 9-volt battery (see column 13, lines 52-54).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover in view of that which is known in the art.
Examiner takes Official Notice, that the commonality of bilateral and rail-type pickup designs are well known in the art. The Applicant’s own Specification discloses in the Background that bilateral and rail-type pickups are known types of pickups. Therefore, it would have been obvious that the pickups disclosed by Hoover can be known and commonly used types of pickup in the art. 

Allowable Subject Matter

Claims 4 and 5 are believed to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-18 are believed to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As much as can be understood from the current claims, it is believed that none of the prior art teach the capacitor and resistor variations as claimed in claim 4, or the device of claim 6, which discloses all the pickups as transducers and all the said transducers also having the ability to function as drivers. As for claim 14, the Examiner believes the Applicant intends to claim a similar device to that of claim 6, wherein all the transducers have the capability to pickups and drivers.
Once a better understanding of the claimed invention is achieved, a further search and consideration of the prior art will be conducted.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        8/6/2021